Exhibit 10.2

 

 

 

EXECUTION VERSION

 

 

 

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of October 1, 2018

 

by and among

 

COHU, INC.,

 


EACH OF THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

 

and

 

deutsche bank ag new york branch,

as Collateral Agent

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

    Page      

Section 1.

DEFINITIONS; INTERPRETATION

1

     

1.1

General Definitions

1

1.2

UCC Definitions

6

1.3

Credit Agreement Definitions; Interpretation

6

     

Section 2.

GRANT OF SECURITY

7

     

2.1

Grant of Security

7

2.2

Certain Limited Exclusions

7

     

Section 3.

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

9

     

3.1

Security for Obligations

9

3.2

Continuing Liability Under Collateral

10

     

Section 4.

CERTAIN PERFECTION REQUIREMENTS

10

     

4.1

Delivery Requirements

10

4.2

Intellectual Property Recording Requirements

11

4.3

Pledged Partnership Interests and Pledged LLC Interests

11

4.4

Commercial Tort Claims..

11

4.5

Control

11

4.6

Timing

12

     

Section 5.

certain REPRESENTATIONS AND WARRANTIES

12

     

5.1

Grantor Information and Status

12

5.2

Collateral Identification, Special Collateral

13

5.3

Status of Security Interest

13

5.4

Pledged Equity Interests, Investment Related Property

14

5.5

Intellectual Property

14

     

Section 6.

Certain cOVENANTS

15

     

6.1

Grantor Information and Status

15

6.2

Defense of Collateral; Notice of Impairment of Collateral

15

6.3

Status of Security Interest

16

6.4

Receivables

16

6.5

Pledged Equity Interests, Investment Related Property

17

6.6

Intellectual Property

18

6.7

Uncertificated Securities

18

 

i

--------------------------------------------------------------------------------

 

 

Section 7.

FURTHER ASSURANCES; ADDITIONAL GRANTORS

18

     

7.1

Further Assurances

18

7.2

Additional Grantors

19

     

Section 8.

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

19

     

8.1

Power of Attorney

19

8.2

No Duty on the Part of Collateral Agent or Secured Parties

20

     

Section 9.

REMEDIES

20

     

9.1

Generally

20

9.2

Application of Proceeds

22

9.3

Sales on Credit

22

9.4

Investment Related Property

22

9.5

Grant of Intellectual Property License

23

9.6

Intellectual Property

23

9.7

Cash Proceeds; Collateral Account

23

     

Section 10.

COLLATERAL AGENT

24

     

Section 11.

CONTINUING SECURITY INTEREST; REINSTATEMENT.

24

     

Section 12.

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

24

     

Section 13.

INTERCREDITOR AGREEMENTS

25

     

Section 14.

MORTGAGES

25

     

Section 15.

MISCELLANEOUS

25

 

 

 

Schedules           Schedule 5.1 General Information   Schedule 5.2 Collateral
Identification               Exhibits*           Exhibit A Form of Pledge
Supplement   Exhibit B Form of Copyright Security Agreement   Exhibit C Form of
Patent Security Agreement   Exhibit D Form of Trademark Security Agreement  

 

*

The Form of Counterpart Agreement (for purposes of joining additional Persons as
Guarantors under the Credit Agreement and as Additional Grantors pursuant to
Section 7.2 of this Agreement) is set forth as Exhibit H to the Credit
Agreement.

 

ii

--------------------------------------------------------------------------------

 

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of October 1, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by and among COHU, INC., a Delaware corporation (the “Borrower”),
each of the Subsidiaries party hereto from time to time, whether as an original
signatory hereto or as an Additional Grantor (as herein defined) (each
(including the Borrower), a “Grantor”), and DEUTSCHE BANK AG NEW YORK BRANCH
(“DBNY”), as collateral agent for the Secured Parties (in such capacity,
together with its successors and permitted assigns, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the Subsidiaries from time to time party thereto, the Lenders and other parties
from time to time party thereto, and DBNY, as Administrative Agent and as
Collateral Agent;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower or any Subsidiary may enter into one or more Bank Product Agreements
with one or more Bank Product Providers and/or enter into one or more Secured
Rate Contracts with one or more Secured Swap Providers; and

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of the Lenders, the Bank Product Providers and the Secured Swap Providers as set
forth in the Credit Agreement, the Bank Product Agreements and the Secured Rate
Contracts, respectively, each Grantor has agreed to secure the Secured
Obligations (as defined below) as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

 

Section 1.     DEFINITIONS; INTERPRETATION

 

1.1     General Definitions. In this Agreement, the following terms have the
following meanings:

 

“Additional Grantors” has the meaning assigned thereto in Section 7.2.

 

“Agreement” has the meaning set forth in the preamble.

 

“Borrower” has the meaning set forth in the preamble.

 

“Cash Proceeds” has the meaning assigned thereto in Section 9.7.

 

“Collateral” has the meaning assigned thereto in Section 2.1.

 

“Collateral Account” means any deposit account established by the Collateral
Agent.

 

“Collateral Agent” has the meaning set forth in the preamble.

 

1

--------------------------------------------------------------------------------

 

 

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, supplier lists, blueprints, technical specifications, manuals,
computer Software and related documentation, computer printouts, tapes, disks
and other electronic storage media and related data processing Software and
similar items that at any time evidence or contain information relating to any
of the Collateral or are otherwise necessary or useful in the collection thereof
or realization thereupon.

 

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Control” means (a) with respect to any Deposit Accounts, control within the
meaning of Section 9-104 of the UCC, (b) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (c) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (d) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (e) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (f) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (g) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

 

“Copyright Licenses” means any and all written agreements and licenses providing
for the granting of any right in or to Copyrights (whether the applicable
Grantor is licensee or licensor thereunder), in each case to the extent not an
Excluded Asset.

 

“Copyright Security Agreement” means a Copyright Security Agreement
substantially in the form of Exhibit B, with such amendments or modifications as
may be approved by the Collateral Agent.

 

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States copyrights, including copyrights
in Software and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and applications for any of
the foregoing, including: (a) all registrations and applications therefor
including the registrations required to be listed in Schedule 5.2 under the
heading “Registered U.S. Copyrights and Copyright Applications” (as such
schedule may be amended or supplemented from time to time), (b) all extensions
and renewals thereof, (c) all rights corresponding thereto throughout the world,
(d) all rights to sue for past, present and future infringements thereof and
(e) all Proceeds of the foregoing, including license fees, royalties, income,
payments, claims, damages and proceeds of suit, in each case to the extent not
an Excluded Asset.

 

“Credit Agreement” has the meaning set forth in the recitals.

 

“DBNY” has the meaning set forth in the preamble.

 

“Excluded Account” means any payroll account, employee wage and benefit account,
tax account, escrow account, fiduciary account or trust account.

 

“Excluded Asset” means any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 but only to the extent, and for so
long as, so excluded thereunder.

 

2

--------------------------------------------------------------------------------

 

 

“Grantor” has the meaning set forth in the preamble.

 

“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Collateral Agent is the loss payee thereof).

 

“Intellectual Property” means, with respect to any Grantor, collectively, the
Copyrights, the Patents, the Trademarks and the Trade Secrets.

 

“Intellectual Property Licenses” means, collectively, the Copyright Licenses,
Patent Licenses, Trademark Licenses and Trade Secret Licenses.

 

“Intercreditor Agreements” means, as of any date of determination, any Pari
Passu Lien Intercreditor Agreement and/or any Junior Lien Intercreditor
Agreement to which the Collateral Agent is a party and which is in effect as of
such date.

 

“Investment Accounts” means the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts, in each case to the extent not an
Excluded Asset.

 

“Investment Related Property” means (a) all “investment property” (as such term
is defined in Article 9 of the UCC) and (b) all of the following (regardless of
whether classified as investment property under the UCC): all Pledged Equity
Interests, Pledged Debt and the Investment Accounts.

 

“Knowledge” means the actual knowledge of an Executive Officer of the applicable
Grantor.

 

“Material Intellectual Property” means any Intellectual Property included in the
Collateral that is material to the business of the Grantors, taken as a whole.

 

“Patent Licenses” means all written agreements and licenses providing for the
granting of any right in or to Patents (whether the applicable Grantor is
licensee or licensor thereunder), in each case to the extent not an Excluded
Asset.

 

“Patent Security Agreement” means a Patent Security Agreement substantially in
the form of Exhibit C, with such amendments or modifications as may be approved
by the Collateral Agent.

 

“Patents” means, with respect to any Grantor, all of such Grantor’s right, title
and interest in and to, all United States patents and equivalents thereof in any
other country, and applications for any of the foregoing, including: (a) each
patent and patent application required to be listed in Schedule 5.2 under the
heading “U.S. Patents and Patent Applications” (as such schedule may be amended
or supplemented from time to time), (b) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof, (c) all
rights corresponding thereto throughout the world, (d) all inventions and
improvements claimed therein, (e) all rights to sue for past, present and future
infringements thereof and (f) all Proceeds of the foregoing, including license
fees, royalties, income, payments, claims, damages and proceeds of suit, in each
case to the extent not an Excluded Asset.

 

“Pledge Supplement” means any supplement to this Agreement substantially in the
form of Exhibit A.

 

“Pledged Debt” means all Indebtedness for borrowed money owed to any Grantor,
whether or not evidenced by any Instrument, including all intercompany loans and
advances and all Indebtedness described on Schedule 5.2 under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the Instruments, if any, evidencing
such any of the foregoing, and all interest, cash, Instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing, in
each case to the extent not an Excluded Asset.

 

3

--------------------------------------------------------------------------------

 

 

“Pledged Equity Interests” means all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any Person or business entity including any trust, all
Capital Stock described on Schedule 5.2 under the heading “Other Pledged Equity
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such interests and Capital Stock and
any interest of any Grantor on the books and records of such Person or on the
books and records of any Securities Intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, Instruments,
Securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and Capital Stock, in each case to the extent not an Excluded Asset.

 

“Pledged LLC Interests” means all interests in any limited liability company and
each series thereof including all limited liability company interests listed on
Schedule 5.2 under the heading “Pledged LLC Interests” (as such schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of any
Grantor on the books and records of such limited liability company or on the
books and records of any Securities Intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, Instruments,
Securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company, in each case to the extent not an Excluded Asset.

 

“Pledged Partnership Interests” means all interests in any general partnership,
limited partnership, limited liability partnership or other partnership
including all partnership interests listed on Schedule 5.2 under the heading
“Pledged Partnership Interests” (as such schedule may be amended or supplemented
from time to time) and the certificates, if any, representing such partnership
interests and any interest of any Grantor on the books and records of such
partnership or on the books and records of any Securities Intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, Instruments, Securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership, in each case to the extent not an Excluded
Asset.

 

“Pledged Stock” means all shares of capital stock owned by any Grantor in a
corporation, including all shares of capital stock described on Schedule 5.2
under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of any Grantor in the entries on the books of the issuer
of such shares or on the books of any Securities Intermediary pertaining to such
shares, and all dividends, distributions, cash, warrants, rights, options,
Instruments, Securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares, in each case to the extent not an Excluded Asset.

 

“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument, General
Intangible or Investment Related Property, together with all of each Grantor’s
rights, if any, in any goods or other property giving rise to such right to
payment and all Collateral Support and Supporting Obligations related thereto
and all Receivables Records, in each case to the extent not an Excluded Asset.

 

4

--------------------------------------------------------------------------------

 

 

“Receivables Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (b) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of any Grantor or
any computer bureau or agent from time to time acting for such Grantor or
otherwise, (c) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors, secured
parties or agents thereof, and certificates, acknowledgments, or other writings,
including lien search reports, from filing or other registration officers, (d)
all credit information, reports and memoranda relating thereto and (e) all other
written or non-written forms of information related in any way to the foregoing
or any Receivable, in each case to the extent not an Excluded Asset.

 

“Secured Obligations” has the meaning assigned in Section 3.1.

 

“Software” means computer programs, object code, source code and supporting
documentation, including, without limitation, “software” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York and computer programs that may be construed as included in the
definition of “goods” in the Uniform Commercial Code as in effect on the date
hereof in the State of New York, including any licensed rights to Software, and
all media that may contain Software or recorded data of any kind.

 

“Trademark Licenses” means any and all written agreements and licenses providing
for the granting of any right in or to Trademarks (other than such licenses that
are ancillary to other commercial agreements) or permitting co-existence
(whether the applicable Grantor is licensee or licensor thereunder), in each
case to the extent not an Excluded Asset.

 

“Trademark Security Agreement” means a Trademark Security Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by the Collateral Agent.

 

“Trademarks” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to, all United States trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers of a like nature, all registrations
and applications for any of the foregoing including: (a) the registrations and
applications referred to in Schedule 5.2 under the heading “U.S. Trademark
Registrations and Trademark Applications” (as such schedule may be amended or
supplemented from time to time), (b) all extensions or renewals of any of the
foregoing, (c) all of the goodwill of the business connected with the use of and
symbolized by the foregoing, (d) the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill
and (e) all Proceeds of the foregoing, including license fees, royalties,
income, payments, claims, damages and proceeds of suit, in each case to the
extent not an Excluded Asset.

 

“Trade Secret Licenses” means any and all written agreements providing for the
granting of any right in or to Trade Secrets (whether the applicable Grantor is
licensee or licensor thereunder).

 

5

--------------------------------------------------------------------------------

 

 

“Trade Secrets” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to, all trade secrets and all other confidential or
proprietary information and know-how whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, including:
(a) the right to sue for past, present and future misappropriation or other
violation thereof and (b) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit, in each case
to the extent not an Excluded Asset.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law
the perfection, the effect of perfection or non-perfection, the priority of, or
remedies with respect to, the security interests of the Collateral Agent in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, the term “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority or remedies.

 

“United States” or “U.S.” means the United States of America.

 

1.2     UCC Definitions. The following capitalized terms have the respective
meanings set forth in the UCC: Account, Account Debtor, Bank, Certificated
Security, Chattel Paper, Commercial Tort Claims, Commodity Account, Commodity
Contract, Deposit Account, Document, Electronic Chattel Paper, Entitlement
Order, Equipment, Fixtures, General Intangibles, Goods, Inventory, Letter of
Credit Right, Money, Payment Intangible, Proceeds, Record, Securities Account,
Securities Intermediary, Security, Security Certificate, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security. In
addition, the capitalized term Instrument has the meaning assigned thereto in
Article 9 of the UCC.

 

1.3     Credit Agreement Definitions; Interpretation. All other capitalized or
non-capitalized terms used herein (including the preamble and recitals hereto)
and not otherwise defined herein have the meanings ascribed thereto in the
Credit Agreement. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References to “hereof” or “herein” mean of or in this Agreement, as
applicable. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. Unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document (including this
Agreement) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document). The words “asset” and
“property” shall be construed to have the same meaning and effect. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Any reference to any law or regulation shall (a) include all statutory
and regulatory provisions consolidating, replacing or interpreting or
supplementing such law or regulation and (b) unless otherwise specified, refer
to such law or regulation as amended, modified or supplemented from time to
time. If any conflict or inconsistency exists between this Agreement and the
Credit Agreement, the Credit Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article or Division of the UCC.

 

6

--------------------------------------------------------------------------------

 

 

Section 2.     GRANT OF SECURITY

 

2.1        Grant of Security. Each Grantor hereby grants and pledges to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under all personal property of such Grantor including the following, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located (all of which being hereinafter collectively referred to as the
“Collateral”):

 

(a)     each and every Account;

 

(b)     Chattel Paper;

 

(c)     Documents;

 

(d)     General Intangibles;

 

(e)     Goods, including Inventory and Equipment;

 

(f)     Instruments;

 

(g)     Intellectual Property and Intellectual Property Licenses;

 

(h)     Software;

 

(i)     Investment Related Property (including Deposit Accounts and Securities
Accounts);

 

(j)     Letter of Credit Rights;

 

(k)     Receivables and Receivable Records;

 

(l)     Commercial Tort Claims described on Schedule 5.2;

 

(m)     all Collateral Records, Collateral Support and Supporting Obligations
relating to any of the foregoing; and

 

(n)     to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing;

 

provided that, notwithstanding any other provision set forth in this Agreement,
this Agreement shall not, at any time, constitute a grant of a security interest
or Lien upon any property that is, at such time, an Excluded Asset, and the term
“Collateral” shall not include any Excluded Asset.

 

2.2     Certain Limited Exclusions. Notwithstanding anything herein or in any
other Credit Document to the contrary, in no event shall the Collateral include,
or the security interest granted, assigned and pledged under Section 2.1, attach
to:

 

7

--------------------------------------------------------------------------------

 

 

(a)     any license, sublicense, instrument, contract or other agreement to
which any Credit Party is a party, and any of its rights or interest thereunder,
and any assets to the extent that a security interest therein:

 

(i)     is prohibited by or in violation of any law, rule or regulation or
agreement with any Governmental Authority applicable to such Credit Party or
requires governmental (including regulatory) consent, approval, license or
authorization,

 

(ii)     is prohibited by or in violation of the terms of any such license,
sublicense, instrument, contract or other agreement or would create a right of
termination in favor of any unaffiliated third party; provided that any such
prohibition in any license, sublicense instrument, contract or agreement was not
entered into for the purpose of qualifying for the exclusion in this clause
(a)(ii),

 

(iii)     in the case of assets subject to liens securing permitted acquired
debt (limited to the acquired assets), sale and leaseback transactions, purchase
money debt or capital lease obligations permitted under the Credit Agreement, to
the extent and for so long as the agreements governing such debt or capital
lease obligations do not permit the grant of a security interest in such assets
or require the consent of any person (other than a Credit Party) as a condition
to the creation of any other security interest on such asset or if the granting
of a security interest in such assets would create a right of termination in
favor of any other party thereto, and, in each case, such prohibition or
requirement is permitted under the Credit Agreement, or

 

(iv)     in the case of assets acquired after the Closing Date, to the extent
and for so long as the grant of a security interest in such asset is not
permitted pursuant to the terms of a contract binding on such asset at the time
of acquisition thereof and was not entered into in contemplation of such
acquisition;

 

in each case of clauses (i) through (iii), after giving effect to the applicable
anti-assignment provisions of the UCC and other applicable Laws, other than
proceeds and receivables thereof the assignment of which is expressly deemed
effective under the UCC or other applicable laws notwithstanding such
prohibition; provided that such license, sublicense, instrument, contract or
other agreement or other asset shall cease to be an Excluded Asset and the
security interest granted under Section 2.1 shall attach immediately at such
time as the applicable limitation set forth herein shall cease to be in effect;

 

(b)     any asset, to the extent that a security interest therein reasonably
would be expected to result in material adverse tax consequences to the Borrower
or its Subsidiaries (including, for the avoidance of doubt, any tax consequences
to any such entity in respect of which a tax payment may be made) as reasonably
determined by the Borrower in consultation with the Administrative Agent;

 

(c)     the outstanding stock of any Excluded Foreign Subsidiary, with the
exception of (i) Voting Capital Stock not in excess of 65% of the voting power
of all classes of Voting Capital Stock then outstanding of an Excluded Foreign
Subsidiary owned directly by the Borrower or by any Guarantor Subsidiary or (ii)
stock of an Excluded Foreign Subsidiary owned directly by the Borrower or by any
Guarantor Subsidiary that is not Voting Capital Stock;

 

(d)     (A) any “intent-to-use” trademark or service mark application, filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing and acceptance of a “Statement of Use” and issuance of a “Certificate of
Registration” pursuant to Section 1(d) of the Lanham Act or an accepted filing
of an “Amendment to Allege Use” whereby such intent-to-use trademark application
is converted to a “use in commerce” application pursuant to Section 1(c) of the
Lanham Act with respect thereto (it being understood that after such period such
application shall be automatically subject to the security interest granted
herein and deemed to be included in the Collateral) or (B) and any other
Intellectual Property in any jurisdiction where such pledge or security interest
would cause the invalidation or abandonment of such Intellectual Property under
applicable Law;

 

8

--------------------------------------------------------------------------------

 

 

(e)     (A) any Capital Stock of any joint venture or any non-wholly owned
Subsidiary, in each case to the extent that a security interest is not permitted
by the terms of such Person’s organizational or joint venture documents or other
agreements with holders of such Capital Stock, other than to the extent that any
such term would be rendered ineffective under the UCC of any relevant
jurisdiction or any other applicable Law (including the Bankruptcy Code), in
each case after giving effect to the applicable anti-assignment provisions of
the UCC and other applicable Law; provided that such Capital Stock shall cease
to be an Excluded Asset and the security interest granted under Section 2.1
shall attach immediately at such time as such prohibition ceases to be in
effect; and (B) any Margin Stock;

 

(f)     any Excluded Real Estate Assets;

 

(g)     any Excluded Accounts;

 

(h)     to the extent a security interest therein could not be perfected by the
filing of a UCC-1 financing statement:

 

(i)     motor vehicles, airplanes and any other assets subject to certificates
of title, including aircraft engines, or helicopters or other assets
constituting a part thereof;

 

(ii)     any Letter of Credit Rights with a value of less than $1,000,000;

 

(iii)     Commercial Tort Claims with a value equal to or less than $5,000,000;
and

 

(i)     any property or asset with respect to which the Collateral Agent and the
Borrower reasonably agree in writing that the cost, burden, difficulty or
consequence (including adverse tax consequences) of obtaining, perfecting or
maintaining a security interest in such property or asset outweighs the benefits
of the security afforded thereby.

 

Notwithstanding anything contained herein or in any other Credit Document to the
contrary (other than as provided in this Section 2.2), no Grantor shall be
required to take any action intended to cause any Excluded Asset to constitute
Collateral and none of the covenants, representations and warranties or other
agreements of any Grantor with respect to any Collateral shall be deemed to
apply to any property or asset constituting an Excluded Asset unless and until
such property or asset ceases to constitute an Excluded Asset.

 

Section 3.     SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

 

3.1      Security for Obligations.  This Agreement and the grant of the security
interest in Section 2.1 secures, and the Collateral is collateral security for,
the prompt and complete payment or performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a) (and any successor provision thereof) (including interest, fees,
premium, expenses and other charges accruing on or after the commencement of any
Bankruptcy Proceeding at the rate provided for in the Credit Documents or as
otherwise required by the relevant court, in a final and non-appealable
decision, whether or not such interest, fees, premium, expenses or other charges
are allowed or allowable in any such Bankruptcy Proceeding)), of all Obligations
other than with respect to a Grantor, any Excluded Swap Obligations of such
Grantor (the “Secured Obligations”).

 

9

--------------------------------------------------------------------------------

 

 

3.2     Continuing Liability Under Collateral. Notwithstanding anything herein
to the contrary, (a) each Grantor shall remain liable for all obligations under
the Collateral and nothing contained herein is intended or shall be a delegation
of duties to the Collateral Agent or any Secured Party, (b) each Grantor shall
remain liable under each of the agreements included in the Collateral, including
any agreements relating to Pledged Partnership Interests, Pledged Stock, Pledged
LLC Interests or other Pledged Equity Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto and neither the Collateral Agent nor any other Secured Party
shall have any obligation to make any inquiry as to the nature or sufficiency of
any payment received by it or have any obligation to take any action to collect
or enforce any rights under any agreement included in the Collateral, including
any agreements relating to Pledged Partnership Interests, Pledged Stock, Pledged
LLC Interests or other Pledged Equity Interests, and (c) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 

Section 4.     CERTAIN PERFECTION REQUIREMENTS

 

4.1        Delivery Requirements.

 

(a)     With respect to any Certificated Securities included in the Collateral,
each Grantor shall (on the Closing Date or with respect to Certificated
Securities acquired or created after the date hereof) deliver to the Collateral
Agent the Security Certificates evidencing such Certificated Securities duly
indorsed by an effective indorsement (within the meaning of Section 8-107 of the
UCC) or accompanied by transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
or in blank along with irrevocable proxies in form and substance satisfactory to
the Collateral Agent, by the later of (x) thirty (30) days after the acquisition
thereof, or (y) the timing required pursuant to Section 4.6(b), or such longer
time as the Collateral Agent may agree in its reasonable discretion.

 

(b)     With respect to any Instrument (other than any Instrument deposited or
to be deposited for collection in the ordinary course of business) or Tangible
Chattel Paper included in the Collateral with a face amount in excess of
$500,000 individually (provided that there shall not be Tangible Chattel Paper
worth more than $1,000,000 in the aggregate that shall remain undelivered to
Collateral Agent at any time), each Grantor shall (on the Closing Date or with
respect to Instruments or Tangible Chattel Paper acquired or created after the
date hereof, deliver to the Collateral Agent all such Instruments or Tangible
Chattel Paper duly indorsed in blank, by the later of (x) thirty (30) days after
the acquisition thereof, or (y) the timing required pursuant to Section 4.6(b),
or such longer time as the Collateral Agent may agree in its reasonable
discretion.

 

10

--------------------------------------------------------------------------------

 

 

4.2         Intellectual Property Recording Requirements.

 

(a)     In the case of any Collateral consisting of U.S. registered Copyrights
and applications therefor, the applicable Grantor shall execute and deliver to
the Collateral Agent a Copyright Security Agreement substantially in the form of
Exhibit B hereto (or a supplement thereto) for recordation with the U.S.
Copyright Office covering all such Copyrights with respect to the security
interest of the Collateral Agent.

 

(b)     In the case of any Collateral consisting of issued U.S. Patents and
applications therefor, the applicable Grantor shall execute and deliver to the
Collateral Agent a Patent Security Agreement substantially in the form of
Exhibit C hereto (or a supplement thereto) for recordation with the U.S. Patent
and Trademark Office covering all such Patents with respect to the security
interest of the Collateral Agent.

 

(c)     In the case of any Collateral consisting of U.S. registered Trademarks
and applications therefor, the applicable Grantor shall execute and deliver to
the Collateral Agent a Trademark Security Agreement substantially in the form of
Exhibit D hereto (or a supplement thereto) for recordation with the U.S. Patent
and Trademark Office covering all such Trademarks with respect to the security
interest of the Collateral Agent.

 

(d)     Notwithstanding anything in this Agreement to the contrary, other than
the filings set forth in the foregoing Sections 4.2(a)-(c), no Grantor shall be
obligated to take any other steps or actions in connection with the grant or
perfection of the security interest of the Collateral Agent in any Collateral
consisting of Intellectual Property.

 

4.3        Pledged Partnership Interests and Pledged LLC Interests. With respect
to any Pledged Partnership Interests and Pledged LLC Interests included in the
Collateral, if any Grantor owns less than 100% of the Capital Stock in any
issuer of such Pledged Partnership Interests or Pledged LLC Interests, such
Grantor shall use commercially reasonable efforts to obtain the consent of each
other holder of the partnership interests or limited liability company interests
in such issuer only if such other holder is another Grantor or a Subsidiary of
any Grantor to the security interest of the Collateral Agent hereunder and, at
any time during the continuance of an Event of Default, the transfer of such
Pledged Partnership Interests and Pledged LLC Interests to the Collateral Agent
or its designee and the substitution of such Grantor by the Collateral Agent or
its designee as a partner or member with all the rights and powers related
thereto. Each Grantor consents to the grant by each other Grantor of a Lien in
all Investment Related Property to the Collateral Agent and without limiting the
generality of the foregoing consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its designee
during the continuance of an Event of Default and to the substitution of the
Collateral Agent or its designee as a partner in any partnership or as a member
in any limited liability company with all the rights and powers related thereto.

 

4.4        Commercial Tort Claims. If any Grantor shall at any time after the
date of this Agreement file in a court a competent jurisdiction a Commercial
Tort Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) or $5,000,000 or more,
such Assignor shall deliver to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with a supplement to Schedule 5.2, identifying such Commercial Tort Claim, to be
completed in accordance with Section 4.6(b).

 

4.5         Control. No control agreements shall be required hereunder or under
any other Credit Document at any time with respect to any Investment Account.

 

11

--------------------------------------------------------------------------------

 

 

4.6        Timing.

 

(a)     Notwithstanding anything herein to the contrary, to the extent that any
Grantor party to this Agreement on the Closing Date does not or cannot create or
perfect, after use of commercially reasonable efforts to do so, on the Closing
Date the Collateral Agent’s security interest in any Collateral required to be
created or perfected by this Agreement or deliver any Collateral other than, in
each case, the creation, perfection and delivery required by Section 3.1(m) of
the Credit Agreement (other than to the extent that a Lien on such Collateral
may be perfected by (i) the filing of a financing statement under the UCC or
(ii) the delivery of Certificated Securities representing the equity interests
of the Borrower’s direct Subsidiaries), such Grantor will not be required to
create or perfect the Collateral Agent’s security interest in such Collateral or
deliver such Collateral until the date that is, with respect to any other
Collateral owned by such Grantor on the Closing Date immediately following the
Transactions, ninety (90) days after the Closing Date (or such longer period as
the Collateral Agent may agree in its reasonable discretion).

 

(b)     Except as otherwise set forth in this Agreement or the Credit Agreement,
with respect to any Collateral acquired after the Closing Date and Collateral of
any Person that becomes a Grantor after the Closing Date, such Grantor shall
comply with the requirements of this Section 4 on or prior to the date on which
the next quarterly Compliance Certificate, or in the case of Intellectual
Property, annual compliance certificate, is due pursuant to Section 5.1(e) of
the Credit Agreement (or in each case, such later date agreed to by the
Collateral Agent in its reasonable discretion); provided that, (i) each Grantor
shall use commercially reasonable efforts to comply with the requirements of
this Section 4 in the case of Intellectual Property on or prior to the date on
which the next quarterly Compliance Certificate is due pursuant to Section
5.1(e) of the Credit Agreement and (ii) with respect to any Person that becomes
a Grantor after the Closing Date, such Person shall have thirty (30) days from
the date of becoming a Grantor (or such later date agreed to by the Collateral
Agent in its reasonable discretion) to comply with the requirements of this
Section 4.

 

Section 5.     certain REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants, on the Closing Date and on each
Credit Date, that:

 

5.1        Grantor Information and Status.

 

(a)     As of the Closing Date, Schedule 5.1(A) sets forth under the appropriate
headings with respect to each Grantor: (1) the full legal name of such Grantor,
(2) its type of organization, (3) its jurisdiction of organization, (4) the
jurisdiction where its chief executive office or its sole place of business is
located and (5) its organizational identification number, if any.

 

(b)     As of the Closing Date, Schedule 5.1(B) sets forth under the appropriate
headings with respect to each applicable Grantor, if any, all trade names or
other names under which such Grantor currently conducts business.

 

(c)     Except as provided on Schedule 5.1(C), no Grantor has changed its name,
jurisdiction of organization, chief executive office or sole place of business
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise), in each case, within the five (5) years preceding
the Closing Date.

 

(d)     As of the Closing Date, Schedule 5.1(D) sets forth (i) the appropriate
filing offices for the financing statements attached hereto with respect to each
Grantor and (ii) the appropriate filing offices for the filings described in
Section 4.2. No other filings are required in the United States to perfect the
security interests in the Collateral granted to the Collateral Agent pursuant to
the Collateral Documents.

 

12

--------------------------------------------------------------------------------

 

 

5.2         Collateral Identification, Special Collateral.

 

(a)     Schedule 5.2 sets forth, as of the Closing Date, under the appropriate
headings all of each Grantor’s: (i) Investment Related Property comprised of (x)
Pledged Equity Interests and (y) Pledged Debt having an aggregate principal
amount outstanding on the Closing Date in excess of $1,000,000, (ii)
Intellectual Property comprised of United States Copyright registrations and
United States registrations of and applications for Patents and Trademarks, in
each case, owned by such Grantor, (iii) Commercial Tort Claims filed in a court
of competent jurisdiction with a value in excess of $5,000,000 and (iv) Letter
of Credit Rights with a value in excess of $1,000,000.

 

(b)     All information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

 

5.3         Status of Security Interest.

 

(a)     Upon the filing of financing statements naming each Grantor as “debtor”
and the Collateral Agent as “secured party” and describing the Collateral (which
may include “all assets” or words of similar effect) in the filing offices set
forth opposite such Grantor’s name on Schedule 5.1(D) (as such schedule may be
amended or supplemented from time to time), the security interests of the
Collateral Agent in all Collateral of such Grantor that can be perfected by the
filing of a financing statement under the UCC as in effect in any jurisdiction
will constitute valid, perfected, first priority Liens, subject to any Permitted
Liens. Each agreement purporting to give the Collateral Agent Control over any
Collateral is effective to establish the Collateral Agent’s Control of the
Collateral subject thereto to the extent required under Section 4.1.

 

(b)     To the extent perfection or priority of the security interest therein is
not subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in U.S. registered Copyrights and Copyright applications, U.S.
issued Patents and Patent applications or U.S. registered Trademarks and
applications therefor, in each case owned by such Grantor, in the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, the security interests granted to the Collateral Agent hereunder in
such Intellectual Property shall constitute valid, perfected, first priority
Liens, subject to any Permitted Liens, to the extent a security interest may be
perfected by such recording.

 

(c)     No authorization, consent, approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other
Person is required for either (i) the pledge or grant by any Grantor of the
Liens purported to be created in favor of the Collateral Agent hereunder or (ii)
to such Grantor’s Knowledge, the exercise by Collateral Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
hereunder or created or provided for by applicable Law), except (A) for the
filings contemplated by clauses (a) and (b) above and (B) as may be required, in
connection with the disposition of any Investment Related Property, by Laws
generally affecting the offering and sale of Securities.

 

(d)     Notwithstanding anything herein to the contrary, no Grantor makes any
representation or warranty as to the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to this
Agreement.

 

13

--------------------------------------------------------------------------------

 

 

5.4         Pledged Equity Interests, Investment Related Property.

 

(a)     The applicable Grantor is the record and beneficial owner of the Pledged
Equity Interests purported to be owned by it, free of all Liens, rights or
claims of other Persons (other than Permitted Liens) and, except as permitted by
the Credit Agreement, there are no outstanding warrants, options or other rights
to purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests.

 

(b)     No consent of any Person including any other general or limited partner,
any other member of a limited liability company, any other shareholder or any
other trust beneficiary is necessary in connection with the creation, perfection
or first priority (subject to Permitted Liens) Lien status of the security
interest of the Collateral Agent in any Pledged Equity Interests or the exercise
by the Collateral Agent of the voting or other rights provided for in this
Agreement or the exercise of remedies in respect thereof except such as have
been obtained.

 

(c)     None of the Pledged LLC Interests and Pledged Partnership Interests
represents interests that by their terms provide that they are Securities
governed by the UCC of an applicable jurisdiction unless such Pledged LLC
Interests or Pledged Partnership Interests are represented by a certificate and
the applicable Grantor complies with the requirements of Section 4.1(a) with
respect thereto.

 

5.5         Intellectual Property.

 

(a)     The U.S. Copyrights, Patents and Trademarks listed on Schedule 5.2
include all material U.S. Copyrights, Patents and Trademarks included in the
Collateral that such Grantor owns as of the Closing Date that are registered or
applied for at the United States Patent and Trademark Office, or registered at
the United States Copyright Office. The applicable Grantor is the sole and
exclusive owner of all such Intellectual Property listed on Schedule 5.2 (as
such schedule may be amended or supplemented from time to time), except for such
property disposed of in accordance with the Credit Agreement. Each Grantor owns,
licenses, or otherwise has the right to use all Intellectual Property used in or
otherwise necessary for the operation of such Grantor’s business substantially
as currently conducted, except where the failure of the foregoing could not
reasonably be expected to have a Material Adverse Effect.

 

(b)     Except as set forth on Schedule 5.2, all of the material registrations
and applications for Intellectual Property owned by such Grantor and included in
the Collateral are subsisting and have not been adjudged invalid or
unenforceable by any Governmental Authority, in whole or in part, nor, in the
case of Patents, are any of the material issued Patents constituting
Intellectual Property that are included in the Collateral the subject of a
reexamination proceeding.

 

(c)     All material Copyright registrations and applications for Copyrights,
all material Patents and Patent applications and all material registered
Trademarks and applications for registered Trademarks listed in Schedule 5.2 (as
may be amended or supplemented from time to time) are recorded in the name of
the applicable Grantor, except for such property disposed of in accordance with
the Credit Agreement.

 

14

--------------------------------------------------------------------------------

 

 

(d)     Except as set forth on Schedule 5.2, (i) the conduct of such Grantor’s
business does not infringe upon or misappropriate or otherwise violate any
material intellectual property rights of any other Person and (ii) no written
claim has been received by such Grantor that has not been resolved that the use
of any Intellectual Property owned or used by such Grantor (or any of its
respective licensees) infringes upon, misappropriates or otherwise violates the
asserted intellectual property rights of any other Person, except in each case
of this clause (d) as could not reasonably be expected to result in a Material
Adverse Effect.

 

(e)     Except as set forth on Schedule 5.2, to the Knowledge of each Grantor,
no other Person is infringing upon, misappropriating or otherwise violating any
rights in any material Intellectual Property owned by such Grantor.

 

Section 6.     Certain cOVENANTS

 

Each Grantor hereby covenants and agrees that:

 

6.1         Grantor Information and Status.      Without limiting any
prohibitions or restrictions on mergers or other transactions set forth in the
Credit Agreement, each Grantor agrees to, within thirty (30) days following such
event (or such later date as the Collateral Agent may agree in its reasonable
discretion), notify the Collateral Agent of any change in any Grantor’s legal
name, type of organization, chief executive office or jurisdiction of
organization, and shall, subject to Section 6.3(b), have taken all actions
necessary or reasonably requested by the Collateral Agent to maintain the
continuous validity, perfection and the same priority of the Collateral Agent’s
security interest in the Collateral granted or intended to be granted and agreed
to hereby, which in the case of any change in corporate structure shall include
(to the extent applicable) executing and delivering to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, upon completion of
such change in corporate structure confirming the grant of the security interest
hereunder.

 

6.2         Defense of Collateral; Notice of Impairment of Collateral.

 

(a)     Each Grantor shall use commercially reasonable efforts to defend the
Collateral against all Liens (other than Permitted Liens).

 

(b)     Upon any Executive Officer of any Grantor obtaining Knowledge thereof,
such Grantor shall promptly notify the Collateral Agent in writing of any event
reasonably expected to have a Material Adverse Effect on the aggregate value of
the Collateral, the ability of any Grantor or the Collateral Agent to dispose of
a material portion of the Collateral or the rights and remedies of the
Collateral Agent in relation thereto, including the levy of any legal process
against a material portion of the Collateral.

 

(c)     No Grantor shall sell, transfer or assign (by operation of Law or
otherwise) or exclusively license to another Person any Collateral except as
otherwise permitted by the Credit Agreement.

 

15

--------------------------------------------------------------------------------

 

 

6.3         Status of Security Interest.

 

(a)     Subject to the limitations set forth in clause (b) below, each Grantor
shall maintain the security interest of the Collateral Agent hereunder in all
Collateral as valid, perfected, first priority (subject to Permitted Liens)
Liens.

 

(b)     Notwithstanding anything in this Agreement or any other Credit Document
to the contrary, (i) no Grantor shall be required to take any action to perfect
any Collateral that can only be perfected by (A) Control, except as and to the
extent specified in Section 4 and (B) foreign filings with respect to
Intellectual Property, (ii) other than the filing of a UCC-1 financing statement
in the applicable Grantor’s jurisdiction of organization, no actions will be
required to perfect the Collateral Agent’s security interest in any Letter of
Credit Rights, (iii) no Grantor shall be required to (A) execute any agreement,
instrument or other document, complete any filings or take any other action with
respect to the creation, perfection or maintenance of the Collateral Agent’s
security interest in any Collateral in each case, located in, governed by or
arising or existing under the laws of any jurisdiction outside of the United
States or any State or territory thereof or the District of Columbia (in each
case, other than the delivery of Pledged Equity Interests if such Pledged Equity
Interests are certificated or Pledged Debt if in physical form) or (B) deliver
landlord, bailee or warehouseman waivers or collateral access agreements in any
circumstances and (iv) other than the actions required under Section 4.2, no
Grantor shall be obligated to take any other steps or actions in connection with
the grant or perfection of the security interest of the Collateral Agent in any
Collateral consisting of Intellectual Property.

 

6.4         Receivables.

 

(a)     Following and during the continuation of an Event of Default, no Grantor
shall (i) grant any extension or renewal of the time of payment of any
Receivable, (ii) compromise or settle any dispute, claim or legal proceeding
with respect to any Receivable for less than the total unpaid balance thereof,
(iii) release, wholly or partially, any Person liable for the payment thereof or
(iv) allow any credit or discount thereon, in each case of (i) through (iv),
other than in the ordinary course of business, as permitted under the Credit
Agreement.

 

(b)     Following the occurrence and during the continuation of an Event of
Default, the Collateral Agent has the right at any time, upon three (3) Business
Days’ prior written notice to the Borrower and the applicable Grantor to (i)
notify, or require any Grantor to notify, any Account Debtor of the Collateral
Agent’s security interest in the Receivables and any Supporting Obligation; (ii)
direct the Account Debtors under any Receivables to make payment of all amounts
due or to become due to such Grantor thereunder directly to the Collateral
Agent; (iii) notify, or require any Grantor to notify, each Person maintaining a
lockbox or similar arrangement to which Account Debtors under any Receivables
have been directed to make payment to remit all amounts representing collections
on checks and other payment items from time to time sent to or deposited in such
lockbox or other arrangement directly to the Collateral Agent; and (iv) enforce,
at the expense of such Grantor, collection of any such Receivables and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done. If the Collateral Agent
so notifies the Borrower and such applicable Grantor that it has elected to
collect the Receivables in accordance with the preceding sentence, any payments
of such Receivables received by such Grantor shall be, within two (2) Business
Days (or such longer period as the Collateral Agent may agree in its reasonable
discretion), deposited by the applicable Grantor in the exact form received,
duly indorsed by such Grantor to the Collateral Agent if required, in the
Collateral Account maintained under the sole dominion and control of the
Collateral Agent, and until so turned over, all amounts and proceeds (including
checks and other instruments) received by such Grantor in respect of the
Receivables, any Supporting Obligation or Collateral Support shall be received
in trust for the benefit of the Collateral Agent hereunder and shall be
segregated from other funds of such Grantor and, except as the Collateral Agent
may otherwise agree, such Grantor shall not adjust, settle or compromise the
amount or payment of any Receivables, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon.

 

16

--------------------------------------------------------------------------------

 

 

6.5         Pledged Equity Interests, Investment Related Property.

 

(a)        Dividends, Interest or Distributions Prior to an Event of Default.
Except as provided in the next sentence, in the event such Grantor receives any
dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property (other than Deposit Accounts), then (i) such
dividends, interest or distributions and Securities or other property shall be
included in the definition of Collateral without further action (except to the
extent such property otherwise constitutes an Excluded Asset) and (ii) such
Grantor shall comply with the requirements of Section 4 to the extent applicable
to such property. Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing, the Collateral Agent authorizes each Grantor to
retain all dividends and distributions paid by the issuer and all payments of
interest to the extent such dividends, distributions and interest is permitted
and otherwise paid or distributed in accordance with the Credit Agreement.

 

(b)       Voting Prior to an Event of Default. So long as no Event of Default
has occurred and is continuing, except as otherwise provided under the covenants
and agreements relating to Investment Related Property in this Agreement or in
the Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement.

 

(c)        Dividends and Voting After an Event of Default. (i) Upon the
occurrence and during the continuation of an Event of Default and upon two (2)
Business Days’ prior written notice from the Collateral Agent to the Borrower
and such Grantor to exercise such rights:

 

(A)     all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights;

 

(B)     in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies (including
irrevocable proxies in form and substance reasonably satisfactory to the
Collateral Agent), dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (2) each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney as set
forth in Section 8.1; and

 

(C)     all rights of each Grantor to receive dividends, distributions or
interest pursuant to Section 6.5(a) or otherwise shall immediately cease and be
vested with the Collateral Agent, which shall thereupon have the sole right to
hold as Collateral such dividends, distributions and interests thereof.

 

17

--------------------------------------------------------------------------------

 

 

(ii)     All distributions, dividends, interest and other amounts which are
received by any Grantor contrary to the provisions of this Section 6.5(c) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall immediately be paid over
to the Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).

 

6.6         Intellectual Property.

 

(a)     Except (i) as permitted by the Credit Agreement or (ii) as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, such Grantor shall not knowingly do any act or knowingly omit to
do any commercially reasonable act whereby any of the Intellectual Property
owned by such Grantor that is included in the Collateral may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein.

 

(b)     Except (i) as permitted by the Credit Agreement or (ii) as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, such Grantor shall not, with respect to any Trademarks
constituting Intellectual Property that is included in the Collateral, cease the
use of any of such Trademarks (unless continued use of such Trademarks would be
commercially unreasonable) or fail to use commercially reasonable steps to
control the quality of its products sold and its services rendered under any of
such Trademark consistent with industry standards and each Grantor shall take
commercially reasonable steps to insure that licensees of such Trademarks comply
with such industry standards.

 

(c)     Except as permitted by the Credit Agreement, such Grantor shall take
commercially reasonable steps in the United States Copyright Office or the
United States Patent and Trademark Office to pursue any application and maintain
any registration of each Copyright, Patent and Trademark constituting Material
Intellectual Property owned by such Grantor (to the extent permitted by law)
including those items on Schedule 5.2 (as each may be amended or supplemented
from time to time).

 

6.7         Uncertificated Securities.

 

No Grantor shall permit any of its Subsidiaries that is an issuer of
Uncertificated Securities included in the Collateral to allow such
Uncertificated Securities to become Certificated Securities unless such Grantor
complies with the procedures set forth in Section 4.1(a) above.

 

Section 7.     FURTHER ASSURANCES; ADDITIONAL GRANTORS

 

7.1        Further Assurances.

 

(a)     Subject to Section 4.2(d) and Section 6.3(b), each Grantor agrees that
from time to time, at the expense of such Grantor, it shall promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary (in the reasonable determination of the Collateral Agent) or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

 

18

--------------------------------------------------------------------------------

 

 

(i)     file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary (in the reasonable determination of the Collateral Agent) or as
the Collateral Agent may reasonably request, in order to effect, reflect,
perfect and preserve the security interests granted or purported to be granted
hereby, subject to Section 6.3(b);

 

(ii)      at the Collateral Agent’s reasonable request, appear in and defend any
action or proceeding that, if determined adversely to the Grantor or the
Collateral Agent, would directly and adversely affect such Grantor’s title to or
the Collateral Agent’s security interest in all or any part of the Collateral;
and

 

(iii)     furnish the Collateral Agent with such information regarding the
Collateral, including the location thereof, as the Collateral Agent may
reasonably request from time to time.

 

(b)     Subject to Section 6.3(b), each Grantor hereby authorizes the Collateral
Agent to file a Record or Records, including financing or continuation
statements, intellectual property security agreements and amendments to any of
the foregoing, in any applicable U.S. jurisdictions and with any U.S. filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including
describing such property as “all assets” or “all personal property, whether now
owned or hereafter acquired.”

 

7.2     Additional Grantors. From time to time subsequent to the date hereof,
additional Subsidiaries of the Borrower (other than any Excluded Subsidiaries)
may, in accordance with Section 5.10 of the Credit Agreement or the definition
of “Guarantor Subsidiary” in Section 1.1 of the Credit Agreement, become parties
hereto as additional Grantors (each, an “Additional Grantor”), by executing a
Counterpart Agreement substantially in the form of Exhibit H to the Credit
Agreement. Upon delivery of any such Counterpart Agreement to the Collateral
Agent, each Additional Grantor shall be a Grantor hereunder and shall be as
fully a party hereto as if Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of the Collateral Agent not to cause any
Subsidiary of Borrower to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.

 

Section 8.     COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

8.1        Power of Attorney.  Each Grantor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise, from
time to time in the Collateral Agent’s discretion, only upon the occurrence and
during the continuance of an Event of Default, to take any action and to execute
any instrument that the Collateral Agent may deem reasonably necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, the following:

 

(a)     to obtain and adjust Insurance required to be maintained by such Grantor
or paid to the Collateral Agent pursuant to the Credit Agreement;

 

19

--------------------------------------------------------------------------------

 

 

(b)     to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for Moneys due and to become due under or in
respect of any of the Collateral;

 

(c)     to receive, endorse and collect any drafts or other Instruments,
Documents and Chattel Paper in connection with clause (b) above;

 

(d)     to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;

 

(e)     to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including
access to pay or discharge taxes or Liens (other than Permitted Liens) levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Collateral Agent in its sole discretion, any such payments made by the
Collateral Agent to become obligations of such Grantor to the Collateral Agent,
due and payable immediately without demand;

 

(f)     to pay or discharge taxes or Liens levied or placed on or threatened
against the Collateral; and

 

(g)     to generally to sell, transfer, lease, license, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and to do, at the Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Agent deems reasonably necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

8.2     No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

 

Section 9.      REMEDIES

 

9.1         Generally.

 

(a)     If any Event of Default has occurred and is continuing, the Collateral
Agent may exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it at Law or in
equity, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies) to collect, enforce or satisfy any Secured
Obligations then owing, whether by acceleration or otherwise, and also may
pursue any of the following separately, successively or simultaneously:

 

20

--------------------------------------------------------------------------------

 

 

(i)       require any Grantor to, and each Grantor hereby agrees that it shall
at its expense and promptly upon written request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place to be designated
by the Collateral Agent that is reasonably convenient to both parties;

 

(ii)      enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

 

(iii)     prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

 

(iv)     without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or non-exclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable.

 

(b)     The Collateral Agent or any Secured Party may be the purchaser of any or
all of the Collateral at any public or private (to the extent the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
Law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of Law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by Law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof
solely by virtue of using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. Each Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, the Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at Law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
(to the extent permitted by applicable Law) and agrees (to the extent permitted
by applicable Law) not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities. Nothing in this Section shall in any way limit the rights of
the Collateral Agent hereunder.

 

21

--------------------------------------------------------------------------------

 

 

(c)     In connection with its exercise of remedies hereunder, the Collateral
Agent may sell the Collateral without giving any warranties as to the
Collateral. The Collateral Agent may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(d)     The Collateral Agent has no obligation to marshal any of the Collateral.

 

9.2         Application of Proceeds. Subject to any Intercreditor Agreements,
except as expressly provided elsewhere in this Agreement, all proceeds received
by the Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Collateral Agent against the Secured Obligations in the order of
priority set forth in Section 8.3 of the Credit Agreement.

 

9.3         Sales on Credit. If the Collateral Agent sells any of the Collateral
upon credit, Grantor will be credited only with payments actually made by
purchaser and received by Collateral Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and Grantor shall be credited with
proceeds of the sale.

 

9.4         Investment Related Property. Each Grantor recognizes that, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities Laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities Laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale made in compliance
with the UCC shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent has no obligation to engage in public sales
and no obligation to delay the sale of any Investment Related Property for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities Laws, even if such issuer would, or should, agree to
so register it. If the Collateral Agent determines to exercise its right to sell
any or all of the Investment Related Property, upon written request, each
Grantor shall and shall cause each issuer (or use commercially reasonable
efforts to cause any issuer that is not a Subsidiary of such Grantor) of any
Investment Related Property to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Collateral Agent
all such information as the Collateral Agent may reasonably request in order to
determine the number and nature of interest, shares or other instruments
included in the Investment Related Property which may be sold by the Collateral
Agent in exempt transactions under the Securities Act and the rules and
regulations of the U.S. Securities and Exchange Commission thereunder, as the
same are from time to time in effect.

 

22

--------------------------------------------------------------------------------

 

 

9.5         Grant of Intellectual Property License. Subject to Section 9.6, upon
the occurrence and during the continuance of an Event of Default, for the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Section 9 at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, and for no other purpose, each Grantor
hereby grants to the Collateral Agent, to the extent of such Grantor’s rights
therein and to the extent permitted by the applicable Law, licenses or other
agreements relating thereto, an irrevocable (during the continuation of an Event
of Default) non-exclusive, non-transferrable, limited license, subject, in the
case of Trademarks constituting Collateral, to sufficient rights in favor of
such Grantor to quality control and inspection relating to the nature and
quality of goods and services to be offered in connection with such Trademarks
to avoid the risk of invalidation of such Trademarks and subject, in the case of
Trade Secrets, to standard confidentiality obligations, to use or sublicense any
of the Intellectual Property included in the Collateral now owned or hereafter
acquired by such Grantor, wherever the same may be located, such license being
exercisable without payment of royalty or other compensation to such Grantor;
provided that all goodwill arising from any licensed or sublicensed use of any
such Trademarks constituting Collateral shall inure to the benefit of the
applicable Grantor and provided further that upon termination of the Event of
Default and so long as no other Event of Default has occurred and is continuing,
any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall immediately terminate. Such license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof.

 

9.6         Intellectual Property. Anything contained herein to the contrary
notwithstanding, in addition to the other rights and remedies provided herein,
upon the occurrence and during the continuation of an Event of Default:

 

(a)     the Collateral Agent has the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property included in the Collateral and rights under
Intellectual Property Licenses included in the Collateral in which event such
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement;

 

(b)     other than any use of a Trademark included in the Collateral that is
required to maintain the validity of such Trademark, the Collateral Agent has
the right to direct such Grantor to refrain, in which event such Grantor shall
refrain, from using the Intellectual Property included in the Collateral in any
manner whatsoever, directly or indirectly; and

 

(c)     the Collateral Agent has the right to notify, or require each Grantor to
notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property included in the Collateral, of
the existence of the security interest created herein, to direct such obligors
to make payment of all such amounts directly to the Collateral Agent, and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done.

 

9.7         Cash Proceeds; Collateral Account. If any Event of Default has
occurred and is continuing, in addition to the rights of the Collateral Agent
specified in Section 6.4 with respect to payments of Receivables, all proceeds
of any Collateral received by any Grantor consisting of cash, checks and other
near-cash items (collectively, “Cash Proceeds”) shall be held by such Grantor in
trust for the Collateral Agent, segregated from other funds of such Grantor, and
shall, upon written request of the Collateral Agent, promptly (but in any event
within two (2) Business Days or such longer period as the Collateral Agent may
agree in its reasonable discretion) following receipt by such Grantor, be turned
over to the Collateral Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required) and held by the
Collateral Agent in the Collateral Account. Any Cash Proceeds received by the
Collateral Agent (whether from a Grantor or otherwise) may, at the sole
discretion of the Collateral Agent, (a) be held by the Collateral Agent for the
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (b) then or at any time
thereafter may be held by the Collateral Agent and applied by the Administrative
Agent to the Secured Obligations then due and owing pursuant to the terms of the
Credit Agreement. Upon the cure or waiver of all continuing Events of Default
certified in writing by the Borrower, all Cash Proceeds held by the Collateral
Agent that have not been otherwise applied shall be returned to the applicable
Grantor or as the Borrower may otherwise direct in writing.

 

23

--------------------------------------------------------------------------------

 

 

Section 10.     COLLATERAL AGENT

 

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
the Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and has the right hereunder,
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including the release or
substitution of Collateral), solely in accordance with this Agreement and the
Credit Agreement.  In furtherance of the foregoing provisions of this Section
10, each Secured Party (other than the Collateral Agent and Administrative
Agent), by its acceptance of the benefits hereof, agrees that it has no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section. The provisions of
the Credit Agreement relating to the Collateral Agent including the provisions
relating to resignation or removal of the Collateral Agent and the powers and
duties and immunities of the Collateral Agent are incorporated herein by this
reference and shall survive any termination of the Credit Agreement to the
extent provided therein.

 

Section 11.     CONTINUING SECURITY INTEREST; REINSTATEMENT.

 

Each Grantor agrees that, if any payment made by any Credit Party or other
Person and applied to the Secured Obligations is at any time annulled, avoided,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by any Secured Party to such Credit Party, its
estate, trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, (a) any Lien or
other Collateral securing such Grantor’s liability hereunder shall have been
released or terminated by virtue of the foregoing or (b) any provision of the
Guaranty under the Credit Agreement shall have been terminated, cancelled or
surrendered, such Lien, other Collateral or provision shall be reinstated in
full force and effect and such prior release, termination, cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.

 

Section 12.    STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. The Collateral Agent shall not be responsible for any failure to
exercise any such powers or any delay in so doing. Except for the exercise of
reasonable care in the custody of any Collateral in its possession and the
accounting for Moneys actually received by it hereunder, the Collateral Agent
has no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise.

 

24

--------------------------------------------------------------------------------

 

 

Section 13.     INTERCREDITOR AGREEMENTS

 

Notwithstanding anything herein to the contrary, (a) the liens and security
interests granted to the Collateral Agent pursuant to this Agreement and (b) the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the limitations and the provisions of any Intercreditor Agreements.  In the
event of any conflict between the terms of any Intercreditor Agreement and the
terms of this Agreement, the terms of such Intercreditor Agreement shall govern.

 

Section 14.     MORTGAGES

 

In the case of a conflict between this Agreement and any Mortgage with respect
to any Material Real Estate Asset that is also subject to a valid and
enforceable Lien under the terms of such Mortgage (including Fixtures), the
terms of such Mortgage shall govern.

 

Section 15.     MISCELLANEOUS

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement.  No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege.  All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available.  In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  This Agreement shall be binding
upon and inure to the benefit of the Collateral Agent and the Grantors and their
respective successors and assigns.  Except as permitted under the Credit
Agreement, no Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder.  Accordingly, the Credit Documents may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties pertaining
to the subject matter hereof.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.5 of the Credit Agreement; provided, however, that (a) to the
extent expressly required hereunder or under the Credit Agreement, schedules to
this Agreement may be amended or supplemented through Pledge Supplements,
substantially in the form of Exhibit A attached hereto, duly executed by the
Collateral Agent and each applicable Grantor, and as otherwise expressly
provided in this Agreement and (b) additional Grantors may join this Agreement
in accordance with Section 7.2.

 

25

--------------------------------------------------------------------------------

 

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of an
executed signature page of this Agreement by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

SECTIONS 10.15 (CONSENT TO JURISDICTION) AND 10.16 (WAIVER OF JURY TRIAL) OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH
INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

26

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first above written.

 

  GRANTORS:                  

COHU, INC.

DELTA DESIGN, INC.

KITA USA, INC.

ROSENHEIM AUTOMATION SYSTEMS

CORPORATION

XCERRA CORPORATION

MULTITEST ELECTRONIC SYSTEMS INC.

EVERETT CHARLES TECHNOLOGIES LLC

XCERRA INTERNATIONAL INC.

             

 

    By: /s/ Jeffrey D. Jones          Name: Jeffrey D. Jones         Title:
Chief Financial Officer            

 

 

--------------------------------------------------------------------------------

 

 

    DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent                           By: /s/ Marguerite Sutton        
Name: Marguerite Sutton         Title: Vice President                          
By: /s/ Alicia Schug         Name: Alicia Schug         Title: Vice President  

 

 

 

 

 